            Case 1:18-cv-02253-LLS Document 177 Filed 12/07/20 Page 1 of 1
C      IGIN L                                                ·I.;SDC SD!\Y
                                                              DOCUME~T
UNITED STATES DISTRICT COURT
                                                              ELECT RO'\ ICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC#: _ _ _ _~ ~......,...-
        - - - - - - - - - - - - - - - - -x                   !D~~E FILE D:_...J..../~
                                                                                    .;;;.. ./.1            i,_cJ_
                                                                                            ,. . .,:.. ./:.__
          CHAN EL , INC .,

                             Plaintiff ,                   18 Civ . 2253 (LLS)

                - against -                                         ORDER

          WGACA , LLC , et al.,

                             Defendants .
                             - - - - - - - - -x
          Defendants may take Ms . Gruber ' s deposition with regard to

her knowledge of relevant facts material to this case , without

 regard to which specific Federal Rule defines that particular

 area of inquiry , in one continuous examination proceeding from

 start to completion , for whatever number of hours or days that

    requires , without abuse of the witness , duplication of

 unnecessary repetition of questioning , argument with the witness

 or pursuit of immaterial points. On the other hand , if the

 witness is unresponsive , it may require the examination to be

    extended - - but not because it falls under another subdivision

    of the Federal Rules . The examination shall run from day to day

    until completed , unless otherwise agreed by counsel.

 Accordingly , it should be commenced on a day when that is

    practicable .

        So ordered.

Dated :     New York , New York
            December 7 , 2020
                                                  lOk(.s     l . I-t ~
                                                  LOUIS L. STANTON
                                                      U.S . D. J .


                                            -1-
